DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  Lines 5 and 8 indicate “folded over the bottom”.  It is unclear if this should be bottom or rear since the other part is folded over the front.  Wouldn’t it correspond that if one part was folded over the front the other would fold over the rear?

Regarding claim 5:  Lines 6 and 9 indicate “folded over the bottom”.  It is unclear if this should be bottom or rear since the other part is folded over the front.  Wouldn’t it correspond that if one part was folded over the front the other would fold over the rear?

Regarding claim 3:  It is believed the last line should read “nail” instead of “nails” in order to have proper agreement.

Regarding claim 8:  It is believed the last line should read “nail” instead of “nails” in order to have proper agreement.  Additionally, there is no period at the end of the claim which makes it indefinite.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cosden (US Patent No 3,347,001).

Referring to claim 1:  Cosden teaches a rectangular body having a front, a rear, a left side, a right side, a top and a bottom; a left part (item 118) extending from the left side and a right part (item 112) extending from the right side, one of the left part and right part being folded over the front and the other of the left part and right part being folded over the bottom; and a top part (item 100) extending from the top and a bottom part (item 110) extending from the bottom, one of the top part and bottom part being folded over the front and the other of the top part and bottom part being folded over the bottom, wherein the body is substantially planar and the left, right, top and bottom parts are shaped and dimensioned such that an array of the shingles can be positioned such that in respect of any pair of shingles in such array in side to side abutting relation, the adjacent sides are interlocked, and in respect of any pair of shingles in top-to-bottom abutting relation, the abutting top part and bottom part are interlocked (figure 12); and wherein the body defines a hollow location adjacent the one of the top and bottom parts that is folded over the front (between item 78 top in figure 1).

Referring to claim 2:  Cosden teaches all the limitations of claim 1 as noted above.  Additionally, Cosden teaches the hollow location extends beneath the one of the top and bottom parts that is folded over the front (figure 1).

Referring to claim 4:  Cosden teaches all the limitations of claim 1 as noted above.  Additionally, Cosden teaches the one of the top and bottom parts that is folded over the front is the top part (figure 1).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 11 and 12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the panel with the folded over portions and hollow location adjacent those folded over the front.  Additionally, the prior art of record does not teach the specific panel and clip combination.  The closest clip prior art would be Totin (US Patent No 5,943,826) figure 3.  Totin has a flange to connect to a panel, however it would not be compatible with the folded over portions of the panel of Cosden which is the closest prior art to the panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635